STATE OF MINNESOTA
                                                                         December 16, 2015

                                   IN SUPREME COURT                         Om~ OF
                                                                       APPB..IA1ECCDtliS
                                         Al5-1632


In re Petition for Disciplinary Action against
Kent E. Nyberg, a Minnesota Attorney,
Registration No. 0080159.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Kent E. Nyberg committed

professional misconduct warranting public discipline-namely, failing to pursue a client's

matter, failing to communicate with the client regarding the matter, and making false

statements to the client regarding the progress of the matter. See Minn. R. Prof. Conduct

1.3, 1.4, 3.2, 4.1, and 8.4(c).

       Respondent waives his rights under Rules 9 and 14, Rules on Lawyers Professional

Responsibility (RLPR), unconditionally admits the allegations in the petition, and with the

Director recommends that the appropriate discipline is a 30-day suspension followed by 2

years of probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,
       IT IS HEREBY ORDERED THAT:

       1.     Respondent Kent E. Nyberg is suspended from the practice of law for a

minimum of30 days, effective 14 days from the date ofthe filing of this order.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

       3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days before

the end of the suspension period, respondent files with the Clerk of Appellate Courts and

serves upon the Director an affidavit establishing that he is current in continuing legal

education requirements, has complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court.

       5.     Within 1 year of the date of the filing of this order, respondent shall file with

the Clerk of Appellate Courts and serve upon the Director proof of successful completion

of the professional responsibility portion of the state bar examination. Failure to timely

file the required documentation shall result in automatic re-suspension, as provided in

Rule 18(e)(3 ), RLPR.

       6.     Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:

       (a)    Respondent shall cooperate fully with the Director's Office in its efforts to
       monitor compliance with this probation. Respondent shall promptly respond to the
       Director's correspondence by its due date. Respondent shall provide the Director
       with a current mailing address and shall immediately notify the Director of any
       change of address. Respondent shall cooperate with the Director's investigation of


                                              2
any allegations of unprofessional conduct that may come to the Director's attention.
Upon the Director's request, respondent shall provide authorization for release of
information and documentation to verify respondent's compliance with the terms of
this probation;

(b)    Respondent shall abide by the Minnesota Rules of Professional Conduct;

(c)    Respondent shall be supervised by a licensed Minnesota attorney, appointed
by the Director, to monitor compliance with the terms of this probation. Within 14
days from the date of the filing of this order, respondent shall provide the Director
with the names of three attorneys who have agreed to be nominated as respondent's
supervisor. If, after diligent effort, respondent is unable to locate a supervisor
acceptable to the Director, the Director shall seek to appoint a supervisor. Until a
supervisor has signed a consent to supervise, respondent shall, on the first day of
each month, provide the Director with an inventory of client files as described in
paragraph (d) below. Respondent shall make active client files available to the
Director upon request;

(d)     Respondent shall cooperate fully with the supervisor's efforts to monitor
compliance with this probation. Respondent shall contact the supervisor and
schedule a minimum of one in-person meeting per calendar quarter. Respondent
shall submit to the supervisor an inventory of all active client files by the first day
of each month during the probation. With respect to each active file, the inventory
shall disclose the client name, type of representation, date opened, most recent
activity, next anticipated action, and anticipated closing date. Respondent's
supervisor shall file written reports with the Director at least quarterly, or at such
more frequent intervals as the Director may reasonably request;

(e)    Respondent shall initiate and maintain office procedures which ensure that
there are prompt responses to correspondence, telephone calls, and other important
communications from clients, courts, and other persons interested in matters which
respondent is handling, and which will ensure that respondent regularly reviews
each and every file and completes legal matters on a timely basis; and

(f)    Within 30 days from the date of the filing of this order, respondent shall
provide to the Director and to the supervisor, if any, a written plan outlining office
procedures designed to ensure that respondent is in compliance with probation
requirements. Respondent shall provide progress reports as requested.




                                       3
Dated: December 16, 2015       BY THE COURT:


                                 fJ;J Q. k
                               David R. Stras
                               Associate Justice




                           4